426 F.2d 663
138 U.S.App.D.C. 186
UNITED STATES of Americav.Glenn W. LUCAS, Appellant.
No. 23162.
United States Court of Appeals, District of Columbia Circuit.
Argued Jan. 21, 1970.Decided April 8, 1970.

Mr. Stephen F. Eilperin, with whom Mr. Mark P. Schlefer, Washington, D.C.  (both appointed by this court), was on the brief, for appellant.
Mr. James L. Lyons, Asst. U.S. Atty., with whom Messrs. Thomas A. Flannery, U.S. Atty., and John A. Terry, Asst. U.S. Atty., were on the brief, for appellee.
Before WRIGHT, McGOWAN and ROBB, Circuit Judges.
PER CURIAM:


1
Appellant was convicted of second degree burglary, 22 D.C.Code 1801(b) (Supp.  II 1969), and grand larceny, 22 D.C.Code 2201 (1967).  Although he raises several points on appeal, we deem it necessary to comment on only one.


2
Appellant challenges the trial court's ruling permitting him to be impeached by prior convictions of unauthorized use of a vehicle and petit larceny on the ground that the former has no bearing on credibility and the latter was similar to the offense of grand larceny for which he was on trial.


3
We agree that under our opinion in United States v. Carr, 135 U.S.App.D.C. 348, 418 F.2d 1184 (1969), the offense of taking property without right, 22 D.C.Code 1201 (1967), does not bear on credibility and that in essence unauthorized use of a vehicle is a similar offense.  We agree, too, that Gordon v. United States, 127 U.S.App.D.C. 343, 383 F.2d 936 (1967), cert. denied, 390 U.S. 1029, 88 S.Ct. 1421, 20 L.Ed.2d 287 (1968), precludes the use of the same or similar offenses for impeachment unless they 'directly relat(e) to veracity.'  127 U.S.App.D.C. at 347, 383 F.2d at 940.


4
The difficulty with appellant's position as to both of his prior convictions is that they were introduced in evidence on his own direct examination in an effort to support his contention that he was framed in the instant case by one of the Government's witnesses.  Under the circumstances, he has no cause to complain.


5
Affirmed.


6
Circuit Judge ROBB concurs in the result.